Fourth Court of Appeals
                                San Antonio, Texas
                                       June 24, 2019

                                    No. 04-18-00447-CR

                                   Raul Daniel NORRIS,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 187th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017CR9017
                       Honorable Raymond Angelini, Judge Presiding


                                      ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Irene Rios, Justice
              Beth Watkins, Justice
              Liza A. Rodriguez, Justice


       The en banc court has considered Appellant’s motion for en banc reconsideration; the
motion is DENIED. See TEX. R. APP. P. 49.7.

                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of June, 2019.


                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court